JUDGMENT ORDER
Goldberg, Judge:
This Court remanded to the Department of Commerce, International Trade Administration (“Commerce”), four issues arising from Commerce’s final results in the first administrative review of Gray Portland Cement and Clinker from Japan, 58 Fed. Reg. 53,705 (1993). In particular, at Commerce’s request, this Court remanded to reconsider (1) the treatment of the freight-out and inland insurance expenses incurred for transportation to unrelated customers in the United States; (2) the extent to which pre-sale home market transportation costs should be deducted from foreign market value (“FMV”); (3) the amount of freight expenses incurred for shipping to unrelated U.S. customers; and (4) the per-unit amount of service station expenses to be included in calculatingcost of production (“COP”). See The Ad Hoc Committee of Southern Producers of Gray Portland Cement v. United States, 19 CIT 1398, 914 F. Supp. 525 (1995) (“Ad Hoc I”).
In compliance with the Court’s remand Order, Commerce (1) included all freight-out and insurance expenses when calculatingprofit; (2) made *424no deduction to FMV for pre-sale movement expenses when making purchase-price comparisons, and counted the expenses as indirect selling expenses when making exporter-sales-price comparisons; (3) adjusted U.S. price by correcting the deduction for relevant freight expenses; and (4) corrected the per-unit service station expenses included in calculating COE Neither plaintiff nor defendant-intervenor submitted comments on the Remand Determination to the Court. Upon consideration of Commerce’s Remand Determination, upon all other papers and proceedings had herein, and upon due deliberation, it is hereby
Ordered that Commerce’s Remand Determination is sustained in all respects; and it is further
Ordered that judgment is entered in accordance with this Court’s opinion in Ad Hoc I and Commerce’s Remand Determination. Commerce shall issue instructions to the United States Customs Service accordingly.